



COURT OF APPEAL FOR ONTARIO

CITATION:
Hedican v. Hedican, 2015 ONCA 43

DATE: 20150123

DOCKET: C59176

Feldman, Cronk and Hourigan JJ.A.

BETWEEN

Edward J. Hedican

Respondent (Applicant)

and

William S. Hedican

Appellant (Respondent)

William S. Hedican, appearing in person

Morris J. Holervich, for the respondent, by
    teleconference

John Hedican, on his own behalf, by teleconference

Heard and released orally: January 21, 2015

On appeal from the order of Justice F.B. Fitzpartick of
    the Superior Court of Justice, dated July 8, 2014.

ENDORSEMENT

[1]

The appellant appeared in person on this appeal.  The respondent
    executor appeared through counsel by telephone in Thunder Bay.  The third heir,
    John Hedican, also attended by telephone from Thunder Bay.

[2]

The appellant agreed to the terms of the settlement before Fitzpatrick
    J. in December, 2013 and again he affirmed that settlement before Fitzpatrick
    J. in July, 2014.  That settlement was incorporated into the order under
    appeal.  Furthermore, there appears to be nothing unconscionable about the
    agreement based on the record before us.  There is no basis to interfere with
    the order under appeal.

[3]

The appeal is therefore dismissed.  No costs requested.

K. Feldman J.A.

E.A. Cronk J.A.

C.W. Hourigan J.A.


